IN THE SUPREME COURT OF THE STATE OF DELAWARE

DYMERE BERRY,                         §
                                      §       No. 241, 2016
      Defendant Below,                §
      Appellant,                      §       Court Below—Superior Court
                                      §       of the State of Delaware
      v.                              §
                                      §       Cr. ID No. 1206002303
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §
                         Submitted: October 5, 2016
                         Decided:   October 21, 2016
                                ORDER
      This 21st day of October 2016, it appears to the Court that on September 22,

2016, the Chief Deputy Clerk issued a corrected notice directing the appellant,

Dymere Berry, to show cause why this appeal should not be dismissed for Berry’s

failure to file the opening brief that was due on August 17, 2016. Berry has not

responded to the notice to show cause within the required ten-day period. As a

result, dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                          /s/ James T. Vaughn, Jr.
                                                 Justice